—In an action to recover damages for personal injuries, etc., the plaintiff's appeal, as limited by their brief, from so much of an order of the Supreme Court, Rings County (M. Carson, J.), dated May 9, 2002, as granted that branch of the motion of the defendant Consolidated Edison Company of New York, Inc., which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
*749The plaintiff Boris Vertsberger was injured when he tripped over a street light transformer base. The transformer base allegedly had been left in a dangerous condition after the completion of a street light installation and relocation project by the defendant Welsbach Electric Corp. under a contract with the defendant City of New York. The defendant Consolidated Edison Company of New York, Inc. (hereinafter Con Ed), moved, inter alia, for summary judgment dismissing the complaint insofar as asserted against it. The Supreme Court granted that branch of the motion and the plaintiffs appeal. We affirm.
Con Ed made a prima facie showing of entitlement to summary judgment dismissing the complaint by tendering sufficient evidence to demonstrate the absence of a material issue of fact as to its negligence (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). In opposition, the plaintiffs failed to produce evidentiary proof sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., supra; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Santucci, J.P., Krausman, Townes and Mastro, JJ., concur.